Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 4, 1999, which ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Claimant is the sole officer and shareholder of a subchapter S corporation which operates as a book writing and publishing consulting business. A corporate bank account is maintained by claimant for both personal and business expenses. The record reveals that he writes approximately 10 to 15 checks a month on this account for items including his mortgage, telephone and car payments. Claimant contends that he was employed full time until he was terminated by his former employer, at which time he began writing a book and published it with his own resources. The testimony disclosed that claimant spent approximately one hour a day working on marketing his book and searching for libraries to carry his work. Claimant stated that he still attempted to solicit work for the business. The Unemployment Insurance Appeal Board held that claimant was not totally unemployed during the period he was receiving unemployment insurance benefits.
We affirm. Substantial evidence supports the Board’s assessment of claimant’s credibility and the inferences drawn from the evidence presented (see, Matter of Kazin [Commissioner of Labor], 267 AD2d 581). Although claimant’s activities on behalf of the corporation during the applicable time period were neither extensive nor profitable, “this does not preclude a finding that claimant was not totally unemployed and that [he] stood to gain financially from the continued operation of the business” (Matter of Johnston [Commissioner of Labor], 253 AD2d 949, 950; see, Matter of Halper [Commissioner of Labor], 262 AD2d 848).
*766Cardona, P. J., Mercure, Carpinello, Graffeo and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.